DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-9 and 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, there is an inconsistency between the language in the preamble and the body of the claim, thereby making the scope of the claim unclear.  Applicant is required to clarify whether the claim is intended to be drawn to the subcombination or the combination, and amend the claim to be consistent with the intent.  In this instance, the preamble recites the subcombination of as “elastic support,” whereas the body of the claim recites the combination of a “heat dissipation piece” in line 5 with the “elastic support.”  Furthermore, the recitation “configured to …” does not positively recite structure (i.e. heat dissipating piece in line 3)  that is not part of the “elastic support.”.

	Regarding claim 16, the claim is indefinite, since the recited structures are deemed to be already recited in claim 10, but with a different name.  For example, the “elastic sub-arm” of claim 16 is similar to the “elastic arm end” of claim 10.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-15, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (6,037,660).
Figure 2 (annotated, below) discloses an elastic support 3 comprising:

fasteners comprising a first fastener and a second fastener configured to:


    PNG
    media_image1.png
    440
    816
    media_image1.png
    Greyscale



elastic arms arranged around the heat dissipating piece 2 and comprising a first elastic arm 32 and an unlabeled second elastic arm (similar to the first elastic arm 32), wherein the first elastic arm 32 comprises a first elastic arm end, an elastic arm middle part, and a second elastic arm end, wherein the first elastic arm end and the second elastic arm end are connected to the fasteners and configured to arrange in a circumferential direction of the heat dissipating piece 2, wherein the elastic arm middle part is configured to bend toward a board 1 and connect to the board 1 in a fastened manner (Figures 4A-B),
wherein the elastic support 3 is integrally formed and configured to be used in a floating heat sink (Figure 1).
Regarding claim 2, Figure 2 (annotated, page 3) discloses the first fastener is a strip-shaped fastener that is configured to be disposed along an edge (Figure 3) of the heat dissipating piece 2 (center section).
Regarding claim 3, Figure 2 discloses the fasteners are sequentially connected to form a partial ring.
	Regarding claim 4, Figure 2 (annotated, page 3) discloses the first fastener comprises a first fastener side 311 configured to: position close to the heat dissipating piece 2; and bend away from the board 1 in a step-shaped manner.
	Regarding claim 5, Figure 2 (annotated, page 3) discloses a tooling positioning hole 321 disposed on the first fastener.
first fastener comprises a first fastener end and a second fastener end, and wherein the first elastic arm end is coupled to the first fastener end.
	Regarding claim 7, Figure 2 (annotated, page 3) discloses the first elastic arm end is coupled to the first fastener and the second elastic arm end is coupled to the first fastener. 
Regarding claim 9, Figure 2 (annotated, page 3) discloses the first fastener and the first elastic arm are in sheet-like structures.
Regarding claim 10, as applied to claim 1 above, Figure 1 discloses a floating heat sink comprising: a heat dissipating piece 2 (center section); and the elastic support 3.
	Regarding claim 11, as applied to claim 3 above, the claim limitations are met.
	Regarding claim 12, as applied to claim 4 above, the claim limitations are met.
Regarding claim 13, as applied to claim 5 above, the claim limitations are met.
Regarding claim 14, as applied to claim 6 above, the claim limitations are met.
	Regarding claim 15, as applied to claim 7 above, the claim limitations are met.
	Regarding claim 17, as applied to claim 9 above, the claim limitations are met.
Regarding claim 20, as applied to claims 1-2 above, Figure 1 discloses a floating heat sink comprising: a heat dissipating piece 2 (center section); and the elastic support 3.
Allowable Subject Matter
Claims 8 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
s 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEONARD R LEO/Primary Examiner, Art Unit 3763